                         I THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DI STRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    o. 5: 18-cv-317-BO


MICHELE MULLEN, Executrix of                    )
the ESTATE OF CLAIRE M. MURPHY,                 )
on behalf of herself and all others             )
sim ilarly situated,                            )
                                                )
        Plaintiff,                              )
                                                )                        ORD E R
V.                                              )
                                                )
SABER HEALTHCARE GROUP, LLC,                    )
and FRANKLIN OPERATIONS, LLC                    )
d/b/a Franklin Manor Assisted Living            )
Center,                                         )
                                                )
        Defendants.                             )



        Thi s cause comes before the Court on defendants' renewed motion to compel arbitration,

for j udgment on the pleadings, and to dismiss . Plaintiff has responded in opposition and the motion

is ripe fo r di sposition. For the reasons that fo llow, the motion is granted in part and denied in part.

                                           BACKGROUND

        Thi s putative class action chall enges the staffing levels and provision of services at certain

assisted living facili ties in North Carolina affiliated with Saber Healthcare Group, LLC (" SHG").

The case specifically concerns SHG locations that have licensed "Special Care Units" for residents

suffering from Alzheimer's disease and related disorders. Between April 20 15 and October 2016,

decedent Clai re Murphy resided at two of these facilities : Franklin Operations, LLC (d/b/a

Franklin Manor Assisted Living Center) and Smithfie ld East Health Holdings, LLC (d/b/a Gabriel

Manor Assisted Living Center). There is a third faci lity in North Carol ina affiliated with SHG that




          Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 1 of 13
has a Special Care Unit- Queen City AL Holdings, LLC (d/b/a The Crossings at Steele Creek).

Ms. Murphy never resided at this facility.

       Plaintiff Michele Mullen (hereinafter "plaintiff'), acting as attorney-in-fact for Ms.

Murphy , ori gi nally brought claims in Franklin County Superior Court in April 2016 alongside

several other plaintiffs in a different action. That case, Bartels et al. v. Saber Healthcare Group,

LLC et al., 5:16-cv-283 , was removed to this Court and proceedings remain ongoing. In October

2016, however, plaintiff voluntarily dismissed her claims in Bartels and initiated this action in

Franklin County in October 2017. Plaintiff named five defendants affiliated with SHG, including

all three residential facilities: (1) Saber Healthcare Group, LLC; (2) Saber Healthcare Holdings,

LLC; (3) Franklin Operations, LLC ("Franklin Manor"); (4) Smithfield East Health Holdings, LLC

("Gabriel Manor"); and (5) Queen City AL Holdings, LLC ("Steele Creek"). The complaint sought

to assemble a class consisting of all residents at Franklin Manor, Gabriel Manor, and Steele Creek

based on defendants ' failure to comply with contractual and statutory obligations to provide

adequate assisted living services.

       Defendants removed to this Court on June 28, 20 18 under the Class Action Fairness Act.

Following Ms . Murphy's death , plaintiff was substituted as Executrix of the Estate of Claire M.

Murphy . Plaintiff moved to remand to Franklin County based on forum-se lection clauses contained

in defendants ' residency agreements with Ms. Murphy. Defendants moved to dismiss. Plaintiff

then fo llowed with an amended complaint, which remains the operative pleading. The amended

complaint names only two defendants: Saber Healthcare Group, LLC and Franklin Operations,

LLC. It brings two claims for relief: breach of contract and violation of North Carolina's Unfair

and Deceptive Trade Practice Act ("UDTPA"). Defendants moved to dismiss under Rules 12(b )( 1)




                                                 2
         Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 2 of 13
and 12(b)(3) based on arbitration agreements purporting to cover claims ansmg from Ms.

Murphy's time at Franklin Manor.

       The issue governing the outcome of plaintiffs remand motion was whether both

defendants-SHG and Franklin-were bound to the forum-selection clauses, which were facial ly

between only plaintiff and Franklin. The nature of the relationship between SHG and the three

assisted living facilities has been the source of extensive litigation in both this case and Bartels .

To summarize briefly, the plaintiffs in both cases contend that SHG operates and manages the

three fac ilities in every substantive way. They argue that the three fac ility-LLCs are mere shell

companies and that the entire Saber operation is properly viewed as a joint enterprise with the

entities as alter egos. Defendants, on the other hand, reject the various veil-piercing allegations

offered by the plaintiffs and maintain that SHG merely provides services to the three facility-LLCs

through a "consulting agreement." As a matter of corporate form , SHG and the three facility-LLCs

are sister companies owned by Saber Holdings, LLC.

       Consistent with the Court's conclusion in Bartels, on December 4, 2018, the Court granted

plaintiff's motion to remand . The Court determined that SHG and Franklin are alter egos of each

other, and therefore, both bound to the forum-se lection clauses. The Court explicitly took no action

on defendants ' two motions to dismiss, instead preserving them for the state court. Defendants

appealed the Court's order, which was vacated on March 4, 2020 in light of the court of appeals'

decision in Pfohl v. Saber Healthcare Group, LLC, 784 F. App ' x 137 (4th Cir. Aug. 12, 2019).

Because the motions to dismiss were no longer pending on the docket, the Court directed

defendants to refile the motions. Accordingly, on June 26, 2020, defendants filed a renewed motion

to dismiss. This motion is currently before the Court.




                                                  3
         Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 3 of 13
        In the renewed motion , defendants make the fo llowing mam contentions: (1) all of

plaintiff's claims arising from Ms. Murphy ' s residency at Franklin Manor are subject to

arbitration ; (2) plaintiff's remaining breach of contract and UDTPA counts fai l to state claims upon

which re lief can be granted; and (3) plaintiff lacks standing to bring claims based on the Steele

Creek residency agreement. Plaintiff opposes the motion, which is ripe for disposition .

                                           DISCUSSIO

I.      Arbitrati on of Claims Related to Franklin Manor Stays

       The Federal Arbitration Act ("FAA") "reflects a liberal federal policy favoring arbitration

agreements. " Adkins v. Labor Ready, Inc. , 303 F.3d 496, 500 (4th Cir. 2002) (quotations omitted).

A district court must stay proceedings and compel arbitration if the moving party demonstrates:

( 1) the ex istence of a dispute between the parties, (2) a written agreement that includes an

arbitratio n provision which purports to cover the dispute, (3) the relationship of the transaction,

which is evidenced by the agreement, to interstate or foreign commerce, and ( 4) the failure,

neglect, or refusal of the nonmovant to arbitrate the dispute . Id. at 500- 01. In determining whether

the parties agreed to arbitrate, co urts apply state law principles governing contract formation.

Galloway v. Santander Consumer USA , Inc., 819 F.3d 79, 85 (4th Cir. 2016) .

       C laire Murphy was a resi dent at Franklin Manor on two occasions, the first commencing

on Apri l 7, 20 15 and the second on April 21 , 20 16. In connecti on with both stays at Franklin

Manor, Ms. Mul len , as Ms. Murphy ' s power of attorney, executed documents titled "Resident and

Faci lity Arbitration Agreement. " DE 41-4 , DE 41-7. These documents provide, in relevant part,

that any legal dispute between the parties shall be settled by binding arbitration . Id. Consequently,

at first pass, the four elements detailed above are clearly met.




                                                  4

          Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 4 of 13
        Plaintiff, however, makes two arguments challenging the validity of these two arbitration

agreements . First, she argues that as a matter of North Carolina law, she was without authority to

waive Ms. Murphy ' s right to a jury trial by executing the arbitration agreements. Second, plaintiff

argues that, to the extent she had such authority , she properly revoked the 20 16 arbitration

agreement within sixty days- as provided for in the agreement itself-by filing an amended

complaint in the Bartels action . The Court addresses each of these in turn.

       A. Plaintiff had the authority to sign the arbitration agreements.

       In 2009, power of attorney ("POA'') and healthcare power of attorney ("HCPOA")

documents were executed empowering plaintiff to act as an agent for Ms. Murphy. The statutory

short-form POA gave plaintiff fu ll authority to act on behalf of Ms. Murphy with respect to certain

enumerated matters, as those matters were defined in Chapter 32A I of the North Carolina General

Statutes . The POA gave plaintiff authority over real estate, personal property, securities, banking,

estate matters, insurance, personal relationships, taxes, and gifts. DE 69-2. Additionally, the

HCPOA gave plaintiff power over health care decisions, including the authority to "sign, execute,

deliver, and acknowledge any contract or other document that may be necessary, desirable,

convenient, or proper to exercise and carry out any of the powers described in [the HCPOA]." Id.

        Plaintiff does not argue these POA documents were invalid, only that they did not grant

her any power to sign the arbitration agreements and thereby waive Ms. Murphy's right to trial by

jury. Plaintiff argues "[t)here is no language in any of the powers defined by G.S. 32A-2 that states,



1
  In 2017, North Carolina repealed N.C.G.S. 32A and enacted N .C.G.S. 32C, North Carolina
Uniform Power of Attorney Act. The new G.S. 32C took effect January 1, 2018. Pursuant to
N.C.G.S . 32C-4-403(d), "the power conferred by former G.S. 32A2 shall apply to a Statutory Short
Form Power of Attorney that was created in accordance with former G.S. 32A-1 prior to January
1, 2018 ." The POA executed by Claire Murphy was a Statutory Short Form Power of Attorney
executed in 2009. Thus, the powers conferred to Michele Mullen as defined under the old G.S.
32A-2 apply to the interpretation of the Claire Murphy POA.

                                                  5
         Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 5 of 13
explicitly or implicitly, that any of the powers li sted in the short-fo rm POA includes the power to

waive constitutional rights." Pl. ' s Resp. at 9.

        Plaintiffs reading of the POA and HCPOA ignores two expli cit grants of authority that are

fa irly read to encompass the power to sign an arbitration agreement with an assisted living facility.

First, the POA granted plaintiff power over Ms. Murphy ' s "Personal Relationships and Affairs,"

as that category is defined in G.S. 32A-2(9). That definition included the power "to provide

medical, dental and surgical care, hospitali zation and custodial care for the principal." N.C.G.S.

32A-2(9) (emphasis added) . And the HCPOA states that plaintiff had the power "to consent to and

authorize [] admissio n to and discharge from a hospital , nursing or convalescent home, or other

institution .. . ." DE 69-2 . The HCPOA contains another clause providing that plaintiff had the

power "to take any lawful actions that may be necessary to carry out [the powers enumerated in

the HCPOA] , including the granting of releases of liability to medical providers." Id.

        Arbitration clauses are common terms in modem contracts. A specific grant of authority in

a POA or HCPOA necessarily implies the authority to sign contracts with arbitration agreements

to carry out that authori ty . Indeed, an alternative reading that does not imply the ability to sign

arbitration agreements would frustrate the agent's ability to perform his or her obligations under

the POA. The ability of plaintiff to provide custodial care for Ms . Murphy and to secure her

admission to a nursing home necessarily implies the authority to sign arbitration agreements with

assisted living facilities.

        The Court ' s reading of the POA and HCPOA accords with the decis ions of other courts in

North Carolina. In Raper v. Oliver House, LLC, the North Carolina Court of Appeals overturned

a trial court decision holding that an ass isted li ving facility ' s form arbitration agreement, signed

by an executrix, was unconscionable and void as against North Carolina pub li c policy. 180 N .C.



                                                    6
          Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 6 of 13
App. 414, 423 (2006). At least one other federal comi in the state has enforced an arbitration clause

in the face of an argument from the plaintiff that an agent operating under authority of a living will

and a general power of attorney did not have the authority to waive the decedent 's constitutional

right to a jury trial. Bergman v. SSC Monroe Operating Co. LLC,           o. 3: 11-CV-494, 2011 WL

6296653, at *2 (W.D.N.C. Dec. 16, 2011 ). And courts have routinely enforced arbitration clauses

signed by agents operating under power of attorney documents without regard for the waiver issue.

See SSC Statesville Maple Leaf Operating Co., LLC v. Morgan, No. 5:11CV184-RLV-DSC, 2012

WL 3112405, at *3 (W.D.N .C. July 31, 2012); Westmoreland v. High Point Healthcare Inc., 218

N.C. App. 76, 79- 91 (2012).

       The sum and substance of plaintiffs argument is that PO As must explicitly enumerate the

power to sign arbitration agreements. But this approach was rejected by the Supreme Court in

Kindred Nursing Centers Ltd. P'ship v. Clark, 137 S. Ct. 1421 (2017). Plaintiff also misreads

Kindred Nursing Centers Ltd. P'ship v. Wellner , 533 S.W.3d 189 (Ky. 2017). On remand from the

Supreme Court after Clark, the Kentucky court explained that the POA granted the agent the power

to make arbitration agreements, but only when the agent was pursuing powers explicitly

enumerated in the POA. Wellner, 533 S.W.3d at 193- 94. The arbitration agreement in Wellner

ultimately failed because it was not executed in pursuit of any of the powers enumerated in the

POA. Id. Here, both the POA and the HCPOA explicitly granted plaintiff the power to provi de

assisted living services for Ms. Murphy , and this implied the authority to sign arbitration

agreements in pursuit of that end.

       B. Plaintiff did not revoke the 2016 arbitration agreement.

       The arbitration agreements in this case gave residents the right to cancel within 60 days by

notifying the facility in writing, delivered via certified mail. Plaintiff argues she implicitly revoked



                                                   7
         Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 7 of 13
the 2016 arbitration agreement- signed on April 19, 2016- through the amended complaint that

was filed in the Bartels action on May 9, 20 I 6.

       The Court disagrees . The arbitration agreement specifies the manner through which

cancellation could occur. Plaintiff did not follow those procedures, and therefore, did not exercise

her right under the contract. Plaintiff's citation to Winrow v. Discovery Ins. Co., 189 N.C . App.

212 , (2008) is inapposite because the rule from Dickinson v. Dodds, 2 Ch. Div. 463 (1876) is about

offer revocation, not exercising a contractual right. Moreover, even if the 2016 agreement was

properly cancelled, plaintiff would still be bound to the 2015 agreement.

       C Th e arbitration agreements do not provide for class arbitration.

       The next issue for the Court related to arbitration is whether the agreements permit class

arbitration. " [W]hether an arbitration clause permits class arbitration is a gateway question of

arbitrability for the court. " Del Webb Communities, Inc. v. Carlson , 817 F.3d 867, 873 (4th Cir.

2016). A party cannot be required to submit to class arbitration unless the parties agreed to class

arbitration. Stolt-N ielsen SA . v. AnimalFeeds Int'! Corp., 559 U.S. 662, 684 (2010). Although

Stolt-Nielson did not address what contractual basis would support a finding that the parties agreed

to authorize class arbitration, id. at 687 n.10, the Court did explain that class arbitration may not

be implied solely from the existence of the agreement to arbitrate. Id. at 685. Here, the arbitration

agreements are silent on the issue of class arbitration. However, on the issue of procedures

governing arbitration, the agreements state that the " arbitration shall be conducted in accordance

with the NAM Code of Procedure, which is hereby incorporated in this Agreement by reference. "

DE 41-4 ; DE 41-7. Rule 26(c) of the NAM procedures states:

       " It is NAM ' s policy to administer class action Arbitrations if the underlying
       Arbitration agreement allows for the submission of class actions to Arbitration. If
       the Arbitration agreement is silent with respect to class actions, consolidation or



                                                    8
         Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 8 of 13
       joinder of claims, AM wi ll not administrate the case as such, unless the parties
       agree to same and authorize AM, in writing, to do so.

DE 69-3 at 18. Agai n, the arbitration agreements say nothing about authori z ing class arbitration,

and the NAM rules that are incorporated by reference clearly allow class arbitration onl y when the

face of the agreement speaks to it. Consequently, the Court finds that the parties did not agree to

class arbitration, and thus , plaintiff must pursue arbitration individually.

        D. Plaintiff is bound to arb itrate with both defendants.

        The final question for the Court with respect to arbitration is whether plaintiff is bound to

arbitrate her Franklin Manor claims against both defendants. The arbitration agreements were

executed by Ms . Mullen and Franklin Manor. SHG is not a signatory to either agreement.

Nevertheless, defendants argue that plaintiff should be compelled to arbitrate her claims against

both Franklin and SHG.

        The irony of defendants ' position, of course, is that in their opposition to plaintiffs motion

to remand, they fought tooth and nail to create distance between SHG and Franklin in order to

avoid the forum-se lection clauses in the residency agreements. This notwithstanding, the

arb itration agreements cover SHG because SHG is an affi liate of Franklin Operations, LLC and is

a third-party beneficiary under the agreements . Section A of both arbitration agreements states that

the agreements cover claims against Franklin as well as its "employees, agents, officers, directors,

any parent, subsidiary or affiliate of the facility ." DE 41-4, DE 41-7. Both SHG and Franklin are

owned by Saber Holdings, LLC. SHG and Franklin are, at the very least, sister companies and are

properly considered affiliates. Procar IL In c. v. Dennis , 2 18 N.C. App. 600, 601 (20 12) (adopting

Black ' s Law Dictionary ' s definition of " affiliate," which includes common ownership) .

       To summarize, the Court concludes (1) plaintiff had authority to sign the arbitration

agreements, (2) the agreements were not revoked or cancel led, (3) the parties did not agree to class


                                                   9

          Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 9 of 13
arbitration, and (4) plaintiff must arbitrate her claims against both defendants. These conclusions

govern only claim s arising from Ms. Murphy ' s two stays at Franklin Manor; no arbitration

agreement was executed as part of her stay at Gabriel Manor and defendants have not moved to

compel arbitration on these claims.

II.    Remaining Claims

       Plaintiff named two defendants in the amended complaint: SHG and Franklin Operations.

Against each defendant, plaintiff brought two claims: breach of contract and UDTPA. The Court

has concluded that plaintiff's claims arising from her stay at Franklin Manor are properly the

subject of arbitration. The bulk of defendants ' remaining motion is dedicated to dismissing what

they refer to general ly as plaintiffs "remaining claims." The only claims remaining in the case are

plaintiff's breach of contract and UDTPA clai ms against SHG arising from Ms. Murphy's stay at

Gabriel Manor.

       Defendants move for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). The Court reviews a Rule 12(c) motion under the same standard as Rule 12(b)(6).

To survive the motion, the complaint must contain " sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face." Nemet Chevrolet, Ltd. v. Consumerajfairs.com,

Inc., 591 F.3d 250, 255- 56 (4th Cir. 2009) (quotations and citation omitted).

       A. Plaintiff has stated a plausible breach of contract claim.

       Defendants move to dismiss plaintiffs breach of contract claim because, they argue, it rests

only on a promise to comp ly with a pre-existing ob li gation imposed by law and the documents

incorporated into the residency agreement disclosed the very conduct plaintiff has alleged to be a

breach. These arguments are unavailing.




                                                 10
         Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 10 of 13
       Of course, a promise to perform a pre-existing duty, such as one imposed by law, does not

constitute consideration to support a contract. Burton v. Williams, 202 N.C. App . 81 , 85 (2010).

But the issue of valid consideration goes to contract formation, and there is no dispute that the

parties have a valid contract. The residency agreements contain extensive detail about the parties '

respective obligations. Ms. Murphy, through plaintiff, paid thousands of dollars each month in

exchange for the abi lity to reside at Gabriel Manor. A party's compliance with regulations can

constitute a term of an otherwise valid contract. Sanders v. State Pers. Comm'n, 197 N .C. App.

3 14, 32 1-22 (2009). The contracts are clearly valid, and defendants contractually committed

themselves to maintaining certain levels of staffing.

       Moreover, plai ntiffs breach of contract claim does not rest solely on the fai lure to comply

with North Caro lina regulations. The complaint also alleges a fai lure to make good on the

contractual promise to provide services "required fo r the health, safety, good grooming, and well-

being of the resident" and more specifically, to provide the services enumerated in the incorporated

Fee Schedule. DE 57-1 ; DE 57-4. The complaint's abundant factual allegations pertaining to (1)

staffing failures, (2) citatio ns fro m NC DHSR, (3) results of NC DHSR investigations, and (4)

negative reviews all support the plausibi lity of plai ntiffs claim that Ms. Murphy did not receive

the services she purchased. It would be premature at this stage, taking the allegations in the light

most favorab le to plaintiff, to dismiss the breach of contract claim as a matter of law.

       Defendants ' second argument, that plaintiffs breach of contract cl ai m is contradi ctory , is

without merit. The di sclosure statement, which is incorporated into the residency agreement,

promised to staff in accordance with North Caro lina staffing requirements, which contain both

needs-based and ratio standards .




                                                 11

         Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 11 of 13
       B. Plaintiff has not stated a plausible UDTPA claim.

       Defendants move to di smiss plaintiffs UDTP A claim because, they argue, it impermissibly

recasts her contract claim, involves matters already subject to an intricate regulatory scheme, and

is baITed by the learned profession exemption.

       A breach of contract, even if intentional , does not support a UDTP A claim. Broussard v.

Meineke Disc. Muffler Shops, Inc., 155 F.3 d 33 1, 347 (4th Cir. 1998). North Carolina law does not

allow plaintiffs to " multiply the damages for an ordinary breach of an agreement by re-

characterizing the breach as a vio lation of the UDTPA." PCS Phosphate Co. v. No rfolk S. Corp.,

559 F.3d 212, 224 (4th Cir. 2009). The all egations in plaintiff's complaint boil down to the

following: defendants failed to provide what they promised in the residency agreement. The case

against defendants lies in contract, not tort. Plaintiff's attempt to shoehorn "substantial aggravating

circumstances" into the complaint is unavai ling and consists largely of conclusory statements

about fairness and defendants ' motivations . "Given the contractual center of this dispute,

[plaintiffs U DTPA claim is] out of place." Broussard, 155 F.3d at 347.

        Because the Court determ ines that plaintiff's UDTPA claim merel y re-characterizes her

breach of contract claim and is properly subject to dismissal , the Court need not engage with

defendants ' remaining arguments.

III.    Steele Creek Residency Agreements

        Defendants tack on a final argument to their motion- plaintiff lacks standing to bring a

breach of contract claim and UDTPA claim in connection with the Steele Creek residency

agreements. But plaintiff has not brought such claims, and so defendants ' argument is groundless.




                                                  12
         Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 12 of 13
                                         CONCLUSION

       For the forego ing reasons, defendants' motion [DE 81] is GRANTED IN PART and

DENIED IN PART. Plaintiff's claims arising from Ms. Murphy ' s stays at Franklin Manor are

stayed pending the outcome of arbitration. Plaintiffs UDTPA claim relating to Ms . Murphy ' s stay

at Gabriel Manor is dismissed ; the contract claim survives defendants ' motion.




       SO ORDERED, this ~ day of August, 2020.




                                            J:~47lr
                                             CHIEF UNITED ST A TES DISTRICT JUDGE




                                                13
        Case 5:18-cv-00317-BO Document 88 Filed 08/31/20 Page 13 of 13
